DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites:
6.  A filter media, comprising:
a non-woven fiber web comprising fibers, wherein:
the non-woven fiber web has an apparent density of less than or equal to 170 gsm/mm, 
the non-woven fiber web has a dust holding capacity and a beta 200 micron rating, and 
a ratio of the dust holding capacity to the beta 200 micron is greater than or equal to 10 gsm/micron.  Emphasis added.

Claim 6 is indefinite because “the beta 200 micron” lack antecedent basis.  Rather, the claim previously recites “a beta 200 micron rating.”  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–3, 5, 6, 11, 19, 21, 26, 28, 50, 60, 68–71 and 78–80 are rejected under 35 U.S.C. 103 as being unpatentable over Sahbaee et al., US 2015/0375150 A1.
Regarding claim 1, Sahbaee teaches a filter media 10, which reads on the claimed “filter media.”  See Sahbaee Fig. 1A, [0023].  The filter media 10 comprises a filtration layer 14.  Id.  The filtration layer 14 reads on the “non-woven web comprising fibers” because it has fibers and is manufactured using non-woven techniques, such as wet laying.  Id. at [0042], [0050].
The filtration layer 14 has an average fiber diameter ranging from 5 to 65 microns.  See Sahbaee [0042].  The filtration layer also has a mean flow pore size ranging from 0.1 to 100 microns.  Id. at [0055].  Therefore the filtration layer 14 has a ratio of average fiber diameter to mean flow pore size ranging from 0.05 to 650.  While this range is not identical to the claimed range of “greater than or equal to 0.8,” it overlaps with the claimed range, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).

    PNG
    media_image1.png
    671
    1143
    media_image1.png
    Greyscale


Regarding claims 2 and 3, Sahbaee teaches that the filtration layer 14 can comprise multiple filtration layers.  See Sahbaee [0032].  These layers are seen by the solid lines in the filtration layer 14 in Fig. 1.  Each layer has undulations, because the filtration layer 14 comprises peaks P and troughs T.  Id. at Fig. 1A, [0030].  The undulations in one of the filtration layers reads on the “first plurality of undulations” of claim 2.  The undulations in another filtration layer, immediately adjacent to the one filtration layer reads on the “second plurality of undulations.”  The peaks or troughs of the “second plurality of undulations” are positioned within the peaks or troughs of the “first plurality of undulations” as seen in Fig. 1A.
Regarding claim 5, Sahbaee teaches that the first and second pluralities of undulations are irregular, as the peaks P and troughs T have a variable shape and width, when reading Fig. 1A from left to right.  
Regarding claim 6, Sahbaee teaches a filter media 10, which reads on the claimed “filter media.”  See Sahbaee Fig. 1A, [0023].  The filter media comprises a filtration layer 14.  Id.  The filtration layer 14 reads on the “non-woven web comprising fibers” because it has fibers and is manufactured using non-woven techniques, such as wet laying.  Id. at [0042], [0050].
The filtration layer 14 has an apparent density ranging from 1.57 to 492.13 gsm/mm.  While this is not identical to the claimed range of less than or equal to 170 gsm/mm, it overlaps with the claimed range, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).  The filtration layer 14 has an apparent density ranging from 1.57 to 492.13 gsm/mm, because the filtration layer 14 has a basis weight ranging from 40 to 500 g/m2 (gsm), and a thickness ranging from 40 to 1,000 mil (1.016 to 25.4 mm).  See Sahbaee [0053]–[0054].  Note that the Applicant’s disclosure says that apparent density is determined by dividing the density of the non-woven fiber web by its thickness.  See Spec. filed Dec. 18, 2020 (“Spec.”) p. 51, ll. 4–9.
The filtration layer 14 has a dust holding capacity.  See Sahbaee [0069].  The filtration layer 14 also has a beta 200 rating, because it has an average efficiency of 99.5% for 0.4 or larger particles.  See Sahbaee [0071].  Note that the Applicant’s disclosure says that beta 200 is an efficiency percentage of 99.5% for x micron or larger particles.  See Spec. p. 49, ll. 15–24.
The filtration layer 14 has a ratio of dust holding capacity to the beta 200 micron ranging from 165 to 500 gsm/micron.  This is because the filtration layer 14 has a dust holding capacity (DHC) ranging from 66 to 200 g/m2 (gsm) while the beta 200 rating is for 0.4 micron particles.  See Sahbaee [0069], [0071].  The prior art range of 66 to 200 g/m2 is within the claimed range of “greater than or equal to 10 gsm/micron.”

    PNG
    media_image1.png
    671
    1143
    media_image1.png
    Greyscale


Regarding claim 11, Sahbaee discloses a filter media 10, which reads on the claimed “filter media.”  See Sahbaee Fig. 1A, [0023].  The filter media 10 comprises a filtration layer 14.  Id.  The filtration layer 14 reads on the “non-woven web comprising fibers” because it has fibers and is manufactured using non-woven techniques, such as wet laying.  Id. at [0042], [0050].
The filtration layer 14 can comprise multiple filtration layers.  See Sahbaee [0032].  These layers are seen by the solid lines in the filtration layer 14 in Fig. 1.  Each layer has undulations, because the filtration layer 14 comprises peaks P and troughs T.  Id. at Fig. 1A, [0030].  The undulations in one of the filtration layers reads on the “first plurality of undulations” of claim 2.  The undulations in another filtration layer, immediately adjacent to the one filtration layer reads on the “second plurality of undulations.”  The peaks or troughs of the “second plurality of undulations” are positioned within the peaks or troughs of the “first plurality of undulations” as seen in Fig. 1A.
The first and second pluralities of undulations are irregular, as the peaks P and troughs T have a variable shape and width, when reading Fig. 1A from left to right.  

    PNG
    media_image1.png
    671
    1143
    media_image1.png
    Greyscale


Regarding claim 19, Sahbaee teaches that the filtration layer 14 comprises synthetic binder fibers and synthetic, non-binder fibers.  See Sahbaee [0047]–[0049].  These fibers are unfibrillated, because the reference is silent about fibrillated fibers being used in the filtration layer 14.  Either of these fibers types can read on the “synthetic, unfibrillated fibers.”  
Regarding claim 21, Sahbaee teaches that the synthetic binder fibers have an average fiber diameter of 5 microns.  See Sahbaee [0007].  A diameter of 5 microns is close enough 3 microns, which is the upper limit of the claimed range, to establish a prima facie case of obviousness.  See MPEP 2144.05(I) (a prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are merely close).  The Applicant’s disclosure acknowledges that there can be an insignificant difference between binder fibers with a diameter of 5 microns compared to binder fibers with a diameter of 3 microns.  This is because the disclosure says that the non-woven fiber web can comprise binder fibers with an average diameter ranging from 0.01 to 50 microns.  See Spec. p. 35, l. 15–p. 36.  The binder fibers in the Applicant’s disclosure are synthetic, unfibrillated fibers.  
Regarding claim 26, Sahbaee teaches that the filtration layer 14 comprises two types of synthetic, unfibrillated fibers because the binder fibers and the non-binder fibers can reads on the “synthetic, unfibrillated fibers” as explained in the rejection of claim 19.
Regarding claim 28, Sahbaee teaches that the synthetic binder fibers and synthetic, non-binder fibers have an average diameter ranging from 5 to 65 microns.  See Sahbaee [0042].  While this range is not identical to the claimed range of 3 to 50 microns, it overlaps with the claimed range, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Regarding claim 50, Sahbaee teaches that the filtration layer 14 comprises bicomponent fibers, which read on the claimed “multicomponent fibers.”  See Sahbaee [0048].
Regarding claim 60, Sahbaee teaches that the filtration layer 14 comprises glass fibers.  See Sahbaee [0049].
Regarding claim 68, Sahbaee teaches that the filtration layer 14 is a wet laid layer.  See Sahbaee [0050].
Regarding claim 69, Sahbaee teaches that the filtration layer 14 has an air permeability ranging from 150 to 800 CFM.  See Sahbaee [0056].  This range is within the claimed range of 0.5 to 800 CFM.
Regarding claim 70, Sahbaee teaches that the filtration layer 14 has a mean flow pore size ranging from 0.1 to 100 microns.  See Sahbaee [0055].  While this range is not identical to the claimed range of 0.3 to 100 microns, it overlaps with the claimed range, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Regarding claim 71, Sahbaee teaches that the ratio of mean flow pore size to the square root of air permeability ranges from 0.003 to 8.2 microns/(CFM)0.5.  While this range is not identical to the claimed range of 0.3 to 6 microns/(CFM)0.5, it overlaps with the claimed range, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Regarding claim 78, Sahbaee teaches that the filtration layer 14 has an apparent density ranging from 1.57 to 492.13 gsm/mm, because the filtration layer 14 has a basis weight ranging from 40 to 500 g/m2 (gsm), and a thickness ranging from 40 to 1,000 mil (1.016 to 25.4 mm).  See Sahbaee [0053]–[0054].  Note that the Applicant’s disclosure says that apparent density is determined by dividing the density of the non-woven fiber web by its thickness.  See Spec. filed Dec. 18, 2020 (“Spec.”) p. 51, ll. 4–9.  While the prior art range of 1.57 to 492.13 gsm/mm is not identical to the claimed range of 5 to 170 gsm/mm, it overlaps with the claimed range, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Regarding claim 79, the filter media 10 in Sahbaee is presumed to exhibit a beta 200 rating between 3 and 40 microns, because it has substantially the same structure as the claimed filter media.  See MPEP 2112.01(I).  Also, the filter media 10 is presumed to exhibit this property because it has a 99.5% efficiency for particles 0.4 micron or greater.  See Sahbaee [0072].  The Applicant’s disclosure says that beta 200 refers to an efficiency percentage of 99.5% for x micron or larger particles.  See Spec. p. 49, ll. 20–24.
Regarding claim 80, Sahbaee teaches that the filter media 10 has a dust holding capacity (DHC) ranging from 66 to 200 g/m2 (gsm).  See Sahbaee [0096].  This is within the claimed range of 20 to 450 gsm.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Sahbaee et al., US 2015/0375150 A1 in view of Nagy et al., US 2014/0331626 A1.
Regarding claim 34, Sahbaee teaches the limitations of claim 1, as explained above.
Sahbaee differs from claim 34 because it is silent as to the filtration layer 14 comprising natural, fibrillated fibers.
But Sahbaee teaches that the filtration layer can comprise natural fibers such as cellulose and wood pulp fibers.  See Sahbaee [0049].
Nagy discloses a filter media that comprises fibrillated fibers, which can be made from natural materials such as cellulose.  See Nagy [0049], [0090].  The fibrillated fibers are beneficial because they enhance mechanical properties of the filter media, such as strength and flexibility, as well as filtration performance of the media.  Id. at [0049].
It would have been obvious to include the natural, fibrillated fibers described in Nagy in the filtration layer 14 of Sahbaee, to enhance the mechanical properties and filtration performance of the filtration layer 14.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–3, 5, 19, 21, 26, 28, 34, 50, 60, 68–71 and 78–80 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 22 of U.S. Patent No. 10,561,972 (the ’972 patent). Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 1, 4 and 22 of the ’972 patent teach a filter media comprising a fiber filtration layer with a mean flow pore size of at least 5 microns and an average fiber diameter up to 10 microns.  Therefore, the ratio of average fiber diameter to a mean flow pore size is 2, which is “greater than or equal to 0.8.”  Claims 2, 3, 5, 19, 21, 26, 28, 34, 50, 60, 68–71 and 78–80 are rejected because they depend from claim 1.
Claims 1–3, 5, 19, 21, 26, 28, 34, 50, 60, 68–71 and 78–80 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,441,909 (the ’909 patent). Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 1 and 4 of the ’909 patent teach a filter media comprising filtration layer with fibers having an average fiber diameter of up to 60 microns and a mean flow pore size as low as 5 microns.  Therefore, the ratio of average fiber diameter to a mean flow pore size can be 12, which is “greater than or equal to 0.8.”  Claims 2, 3, 5, 19, 21, 26, 28, 34, 50, 60, 68–71 and 78–80 are rejected because they depend from claim 1.
Claims 1–3, 5, 19, 21, 26, 28, 34, 50, 60, 68–71 and 78–80 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of U.S. Patent No. 10,384,156 (the ’156 patent). Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 1 and 20 of the ’156 patent teach a filter media comprising fibers having an average fiber diameter of up to 10 microns and a mean flow pore size as low as 3 microns.  Therefore, the ratio of average fiber diameter to a mean flow pore size can be 3.33, which is “greater than or equal to 0.8.”  Claims 2, 3, 5, 19, 21, 26, 28, 34, 50, 60, 68–71 and 78–80 are rejected because they depend from claim 1.
Claims 1–3, 5, 19, 21, 26, 28, 34, 50, 60, 68–71 and 78–80 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,322,562 (the ’562 patent). Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 1 and 3 of the ’562 patent teach protective clothing material (i.e., a filter media) comprising fibers having an average fiber diameter of up to 10 microns and a mean flow pore size as low as 1 micron.  Therefore, the ratio of average fiber diameter to a mean flow pore size can be 10, which is “greater than or equal to 0.8.”  Claims 2, 3, 5, 19, 21, 26, 28, 34, 50, 60, 68–71 and 78–80 are rejected because they depend from claim 1.
Claims 1–3, 5, 19, 21, 26, 28, 34, 50, 60, 68–71 and 78–80 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,270,074 (the ’074 patent). Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 4 of the ’074 patent teaches a battery separator (i.e., a filter media) comprising fibers having an average fiber diameter of up to 15 microns and a mean flow pore size as low as 0.5 micron.  Therefore, the ratio of average fiber diameter to a mean flow pore size can be 30, which is “greater than or equal to 0.8.”  Claims 2, 3, 5, 19, 21, 26, 28, 34, 50, 60, 68–71 and 78–80 are rejected because they depend from claim 1.
Claims 1–3, 5, 19, 21, 26, 28, 34, 50, 60, 68–71 and 78–80 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,155,186 (the ’186 patent). Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 1 of the ’186 patent teaches a fiber web (i.e., a filter media) comprising fibers having an average fiber diameter of up to 1.5 microns and a mean flow pore size as low as 0.1 micron.  Therefore, the ratio of average fiber diameter to a mean flow pore size can be 15, which is “greater than or equal to 0.8.”  Claims 2, 3, 5, 19, 21, 26, 28, 34, 50, 60, 68–71 and 78–80 are rejected because they depend from claim 1.
Claims 1–3, 5, 19, 21, 26, 28, 34, 50, 60, 68–71 and 78–80 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,135,051 (the ’051 patent). Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 1 and 2 of the ’051 patent teach a battery component (i.e., a filter media) comprising fibers having an average fiber diameter of up to 5 microns and a mean flow pore size as low as 0.1 micron.  Therefore, the ratio of average fiber diameter to a mean flow pore size can be 50, which is “greater than or equal to 0.8.”  Claims 2, 3, 5, 19, 21, 26, 28, 34, 50, 60, 68–71 and 78–80 are rejected because they depend from claim 1.
Claims 1–3, 5, 19, 21, 26, 28, 34, 50, 60, 68–71 and 78–80 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 27 and 36 of U.S. Patent No. 9,149,749 (the ’749 patent). Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 23, 27 and 36 of the ’051 patent teach a filter media comprising a second layer having an average fiber diameter as large as 1.5 microns and a mean flow pore size as small as 1 micron.  Therefore, the ratio of average fiber diameter to a mean flow pore size can be 1.5, which is “greater than or equal to 0.8.”  Claims 2, 3, 5, 19, 21, 26, 28, 34, 50, 60, 68–71 and 78–80 are rejected because they depend from claim 1.
Claims 1–3, 5, 19, 21, 26, 28, 34, 50, 60, 68–71 and 78–80 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9 and 26 of U.S. Patent No. 8,950,587 (the ’857 patent). Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 1, 7, 9 and 26 of the ’856 patent teach a filter media fibers with an average diameter as large as 6 microns and a mean flow pore size as small as 5 microns. Therefore, the ratio of average fiber diameter to a mean flow pore size can be 1.2, which is “greater than or equal to 0.8.”  Claims 2, 3, 5, 19, 21, 26, 28, 34, 50, 60, 68–71 and 78–80 are rejected because they depend from claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776